[J-72-2016]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT

         SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, JJ.


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 715 CAP
                                              :
                      Appellee                :   Appeal from the Order dated August 17,
                                              :   2015 in the Court of Common Pleas,
                                              :   Cumberland County, Criminal Division
               v.                             :   at No. CP-21-CR-0001183-1996.
                                              :
                                              :
ANTYANE ROBINSON,                             :
                                              :
                      Appellant               :   SUBMITTED: March 30, 2016



                                        OPINION


JUSTICE BAER                                                    DECIDED: June 20, 2016
         This is an appeal from an order of the Court of Common Pleas of Cumberland

County (“PCRA court”), dismissing as untimely a second petition filed by Antyane

Robinson (“Appellant”) pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546.       Acknowledging that current Pennsylvania jurisprudence renders his

petition time-barred, Appellant requests that we create an equitable exception to the

PCRA’s timeliness requirements.        For the reasons set forth herein, we decline

Appellant’s invitation and affirm the PCRA court’s dismissal of his petition as untimely

filed.

         The record establishes that nearly twenty years ago, on June 29, 1996, Appellant

went to the apartment of his former girlfriend, Tara Hodge, and found that Hodge had a

male guest, Rashawn Bass, who was taking a shower. An argument ensued, during
which Appellant shot Hodge three times, leaving her unconscious on the floor.

Appellant thereafter proceeded to the bathroom where he shot Bass. Hodge regained

consciousness and eventually identified Appellant as the shooter. Following a jury trial,

Appellant was convicted of the first degree murder of Bass, the attempted criminal

homicide of Hodge, and related offenses. During the penalty phase, the jury found that

the aggravating circumstances outweighed the mitigating circumstances and returned a

verdict of death.

       Appellant thereafter filed a direct appeal in this Court, raising six claims of trial

court error.1 On November 24, 1998, we rejected Appellant’s contentions and affirmed

his judgment of sentence. Commonwealth v. Robinson, 721 A.2d 344 (Pa. 1998). The

United States Supreme Court denied certiorari on January 10, 2000.                Robinson v.

Pennsylvania, 120 S. Ct. 804 (2000).            Accordingly, for purposes of the PCRA,

Appellant’s judgment became final on that date. See 42 Pa.C.S. § 9545(b)(3) (providing

that “[f]or purposes of this subchapter, a judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the United States

and the Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review”).

       On October 16, 2000, within one year of the denial of certiorari, Appellant timely

filed his first PCRA petition, raising twelve issues.2        See 42 Pa.C.S. § 9545(b)(1)

1
  Specifically, Appellant asserted that the trial court: (1) erroneously admitted evidence
at trial; (2) erred in precluding Appellant’s mother from testifying as to why he had guns
in the house; (3) erred in refusing to give a jury instruction on voluntary manslaughter;
(4) erred in failing to include any life qualification questions during voir dire; (5) failed to
rehabilitate certain jurors after they indicated that they would not vote to impose the
death penalty; and (6) failed to give a jury instruction that a life sentence in
Pennsylvania means life without the possibility of parole.
2
  Appellant argued that: (1) trial counsel was ineffective for failing to present evidence
warranting a voluntary manslaughter charge and for failing to argue effectively on direct
(continuedG)

                                       [J-72-2016] - 2
(providing generally that “[a]ny petition under this subchapter, including a second or

subsequent petition, shall be filed within one year of the date the judgment becomes

final . . .”). The trial court conducted an evidentiary hearing on Appellant’s petition and,

on April 22, 2002, denied relief. This Court affirmed the denial of post-conviction relief

on March 12, 2003, holding that five issues were not cognizable as they had been

previously litigated on direct appeal and the remaining issues did not merit relief.

Commonwealth v. Robinson, 877 A.2d 433 (Pa. 2005) (“Robinson II”).3

       On September 30, 2013, more than thirteen years after his judgment became

final, Appellant filed the instant PCRA petition in the Court of Common Pleas of

Cumberland County, raising seven issues. Therein, Appellant contended that counsel

(Gcontinued)
appeal that he was entitled to such instruction; (2) trial counsel was ineffective for failing
to argue that his death sentence was based upon an improper application of the
perpetration of a felony aggravating circumstance; (3) trial counsel was ineffective for
failing to present at sentencing evidence of his paranoid schizophrenia, family
dysfunction and abuse, diminished capacity, and emotional trauma at the time of the
offense; (4) the sentencing jury was never instructed that, if sentenced to life, he would
be ineligible for parole; (5) trial counsel was ineffective for failing to object to the
Commonwealth's cross-examination of his mother during the penalty phase; (6) trial
counsel was ineffective for failing to argue that Appellant was tried while incompetent;
(7) the Commonwealth's continuous misconduct throughout trial and sentencing
prejudiced him; (8) trial counsel failed to object to improper victim impact testimony; (9)
trial counsel was ineffective for failing to object to the court's erroneous jury charge
regarding specific intent to kill and malice; (10) counsel was ineffective for failing to
argue the lack of evidence supporting the (d)(7) aggravating circumstance and that it
was vague and overbroad; (11) counsel ineffectively litigated on direct appeal the claim
that the court erred in refusing to admit testimony of appellant’s mother about why he
had guns; and (12) the proportionality review performed by this Court on direct appeal
was constitutionally defective.
3
 Appellant subsequently filed in the United States District Court for the Middle District of
Pennsylvania a writ of habeas corpus raising eighteen issues. The federal district court
denied relief, Robinson v. Beard, 2011 U.S. Dist. LEXIS 112326 (M.D. Pa. Sept. 30,
2011), the United States Court of Appeals for the Third Circuit affirmed, Robinson v.
Beard, 762 F.3d 316 (3d Cir. Pa. 2014), and the United States Supreme Court denied
certiorari. Robinson v. Wetzel, 136 S. Ct. 53 (2015).



                                       [J-72-2016] - 3
who represented him during the litigation of his first PCRA petition (“PCRA counsel”)

was ineffective for omitting enumerated meritorious issues and for failing to develop

adequately issues actually presented in that petition.4 Appellant further alleged that he

was entitled to relief because of the cumulative prejudicial effect of the errors that were

made in his case.

       Notably, regardless of the obvious facial untimeliness of the petition, Appellant

did not invoke any of the exceptions to the one-year time restriction contained in the

PCRA. See 42 Pa.C.S. § 9545(b)(1)(i)-(iii) (providing exceptions to the one-year time

restriction where the petition alleges and the petitioner proves that: the failure to raise

the claim previously was the result of interference by government officials; the facts

upon which the claim is predicated were unknown and could not have been ascertained

by the exercise of due diligence; or the right asserted is a constitutional right that was

recognized by the United States Supreme Court or this Court after the time period

provided in this section and has been held to apply retroactively). Further, Appellant

acknowledged the well-settled proposition that couching post-conviction issues in terms

of ineffectiveness cannot “save” an untimely filed PCRA petition that does not fall into

any of the exceptions to the PCRA’s jurisdictional time bar. See Commonwealth v.

Gamboa-Taylor, 753 A.2d 780, 785 (Pa. 2000) (holding that an allegation that PCRA




4
  Specifically, Appellant contended that PCRA counsel was ineffective for failing to raise
the following issues: (1) he was denied his right to counsel when the trial court accepted
his waiver of counsel absent a proper colloquy; (2) trial counsel breached her duty to
consult with him regarding a viable defense strategy; (3) trial counsel waived his right to
testify at trial without consulting him; and (4) trial counsel failed to object to the
prosecutor’s improper arguments during the guilt phase. Appellant further asserted that
PCRA counsel was ineffective in the manner that he litigated the issue involving trial
counsel’s failure to present a voluntary manslaughter defense and the challenge to the
trial court’s jury instruction on malice and specific intent to kill.



                                     [J-72-2016] - 4
counsel was ineffective for failing to present available claims does not excuse

compliance with the timeliness requirements of the PCRA).

       Rather than asserting an exception to the timeliness requirement, Appellant

asked the court to adopt a new procedure whereby it would review untimely PCRA

petitions that challenge the effectiveness of PCRA counsel. He relied on recent United

States Supreme Court case law, discussed infra, in which the High Court made an

equitable determination that ineffective assistance of trial counsel claims, which

collateral counsel failed to raise in the initial state post-conviction proceeding, could be

examined in a federal habeas corpus proceeding if post-conviction counsel in the initial

state collateral proceeding was either absent or ineffective.      Appellant argued that,

regardless of the untimeliness of a PCRA petition, Pennsylvania state courts should

likewise review waived claims of trial counsel ineffectiveness in serial post-conviction

proceedings where the petitioner alleges that PCRA counsel was ineffective.

       In response, the Commonwealth filed a motion to dismiss Appellant’s petition as

untimely filed, noting that it was filed more than thirteen years after his judgment

became final. It contended that the PCRA time-bar is jurisdictional in nature, Petitioner

failed to assert any exception to the timeliness requirement, and, thus, the trial court

lacked jurisdiction to address the merits of the petition.

       The PCRA court agreed with the Commonwealth and declined to grant Appellant

the requested relief, holding that it is not the role of the court to set policy for the

Commonwealth by rewriting the PCRA. Moreover, the trial court held, the federal case

law cited by Appellant did not require states to alter their post-conviction procedures,

and, if any change in PCRA practices was warranted, that change should be effectuated

by the General Assembly or our appellate courts. Because Appellant filed his PCRA

petition more than one year after his judgment of sentence became final and did not




                                       [J-72-2016] - 5
assert that an exception to the PCRA time-bar applied, the PCRA court held that the

petition was untimely filed. Accordingly, the court refused to address the merits of

Appellant’s petition and granted the Commonwealth’s motion to dismiss.5

        As he did below, Appellant now asks this Court to adopt an equitable exception

to the PCRA’s one-year filing restriction where, as in the instant case, a subsequent and

facially untimely PCRA petition challenges the performance of PCRA counsel.

Appellant’s argument begins with the acknowledgement of his ruled-based right to

counsel in a first post-conviction collateral proceeding.              See Pa.R.Crim.P. 904

(providing that the trial court shall appoint counsel to represent a petitioner in his first

petition for post-conviction collateral relief).    He posits that the right to post-conviction

counsel    encompasses       the   right    to   effective   post-conviction   counsel.   See

Commonwealth v. Albrecht, 720 A.2d 693, 699-700 (Pa. 1998) (holding that “[i]t is

axiomatic that the right to counsel includes the concomitant right to effective assistance

of counsel”). Appellant continues that, in order to obtain a remedy for a violation of his

right to effective post-conviction counsel, there must a forum where he can enforce the

right by challenging PCRA counsel’s performance.              He further contends that, if his

PCRA petition is deemed untimely filed, he falls into a “gap in this Court’s jurisprudence”

because he has a right to effective assistance of PCRA counsel, but has no procedural

mechanism by which to enforce that right. Brief for Appellant at 10.

       Appellant asserts that this Court has recognized that this paradox exists, but has

been unable to reach a consensus on a proper solution. See Commonwealth v. Ligons,

971 A.2d 1125, 1140 (Pa. 2009) (plurality) (acknowledging the difficulty a petitioner


5
  Because this case involves the death penalty, the denial of post-conviction relief is
directly reviewable by this Court. Commonwealth v. Roney, 79 A.3d 595, 602 n.9 (Pa.
2013) (citing 42 Pa.C.S. § 9546(d)).



                                           [J-72-2016] - 6
faces in enforcing his right to effective PCRA counsel considering that it would be

virtually impossible to file a serial petition raising PCRA counsel’s ineffectiveness in a

timely manner before the one-year statutory filing period expired); see also

Commonwealth v. Holmes, 79 A.3d 562, 584 (Pa. 2013) (noting that “this Court has

struggled with the question of how to enforce the ‘enforceable’ right to effective PCRA

counsel within the strictures of the PCRA, as the statute was amended in 1995”).6

Appellant concludes that this case presents the Court with a vehicle by which to resolve

the issue by amending our procedure for reviewing claims challenging the performance

of post-conviction counsel.

      Appellant urges the Court to follow the lead of the United States Supreme Court

in Martinez v. Ryan, 132 S. Ct. 1309 (2012), and Trevino v. Thaler, 133 S. Ct. 1911

(2013). In those cases, the High Court altered the federal law of procedural default to

allow post-conviction petitioners to have their waived claims of trial counsel

ineffectiveness reviewed in federal habeas corpus proceedings where post-conviction

counsel never raised such claims.7      Appellant concedes that Martinez and Trevino

6
   Unlike the instant case, neither Ligons nor Holmes involved an untimely PCRA
petition. In Ligons, the capital PCRA petitioner had filed a timely PCRA petition and
appealed the trial court’s denial of relief, raising several substantive issues, some of
which challenged the performance of PCRA counsel. An equally divided Court
addressed all of the ineffectiveness claims and denied relief on the merits, while the
concurring Justices viewed the claims of PCRA counsel ineffectiveness as new claims,
which were waived because they were not presented below. In Holmes, we examined
whether claims alleging the ineffectiveness of trial counsel could be considered on
direct appeal. In holding that such claims must generally await collateral review, we
discussed the general presentation of claims challenging PCRA counsel’s performance.
7
  In Martinez, an Arizona state prisoner filed a federal habeas petition, alleging a claim
of trial counsel ineffectiveness, which had never been raised by his counsel during the
state collateral proceeding. Because the state collateral proceeding was the first
opportunity to challenge trial counsel’s ineffectiveness under Arizona law, the petitioner
asserted that he had a constitutional right to effective post-conviction counsel. Although
the Supreme Court declined to recognize a federal constitutional right to effective post-
conviction counsel, it altered the law of procedural default by creating a narrow
(continuedG)

                                     [J-72-2016] - 7
altered only federal law and do not require any change in Pennsylvania’s post-

conviction procedure.    Nevertheless, he contends, this Court should adopt similar

changes to our state post-conviction procedure, which, in the instant case, would allow

him to raise challenges to PCRA counsel’s performance for the first time in an otherwise

untimely filed PCRA petition.

       The Commonwealth contends that Appellant’s position is unsupportable as this

Court has held that the PCRA “confers no authority upon this Court to fashion ad hoc

equitable exceptions to the PCRA time-bar in addition to those exceptions expressly

delineated in the Act.” Commonwealth Brief at 9 (quoting Commonwealth v. Watts, 23
A.3d 980, 983 (Pa. 2011) (citations omitted)). Further, it asserts, the time restriction in

Section 9545(b)(1) of the PCRA is jurisdictional in nature, thus, if a PCRA petition is

filed untimely, the court lacks jurisdiction and has no legal authority to address the

substantive claims.     Here, the Commonwealth maintains, Appellant’s petition was

(Gcontinued)
exception modifying the Court’s previously unqualified statement in Coleman v.
Thompson, 111 S. Ct. 2546 (1991), that an attorney’s ignorance or inadvertence in a
post-conviction proceeding does not qualify as cause to excuse a procedural default.
       Specifically, the Martinez Court declared that “[w]here, under state law, claims of
ineffective assistance of trial counsel must be raised in an initial-review collateral
proceeding, a procedural default will not bar a federal habeas court from hearing a
substantial claim of ineffective assistance at trial if, in the initial-review collateral
proceeding, there was no counsel or counsel in that proceeding was ineffective.”
Martinez, 132 S. Ct. at 1320. The Court emphasized the importance of effective
assistance of counsel at trial and the derivative importance of opportunities to litigate
challenges to trial counsel’s performance. Notably, the Court observed that its ruling did
not violate any relevant statutory law. Id.
       The Martinez holding was extended in Trevino to apply not only where there is an
absolute bar to presenting ineffectiveness claims on direct appeal, but also where “the
state procedural framework, by reason of its design and operation, makes it highly
unlikely in a typical case that a defendant will have a meaningful opportunity to raise a
claim of ineffective assistance of trial counsel on direct appeal.” Trevino, 133 S. Ct. at
1921.



                                     [J-72-2016] - 8
facially untimely, having been filed more than thirteen years after his judgment became

final, and Appellant did not assert any exception to the timeliness requirement.

       The Commonwealth further submits that, contrary to Appellant’s contentions, he

does not fall into any “gap in this Court’s jurisprudence” relating to the enforceability of

the right to PCRA counsel. In Ligons and Holmes, the Commonwealth explains, this

Court discussed whether a petitioner could challenge PCRA counsel’s ineffectiveness

on appeal from the trial court’s denial of collateral relief in connection with a timely filed

PCRA petition.8 That topic arose, it maintains, only after the Court acknowledged that a

serial PCRA petition was pragmatically unavailable as a means to enforce the right to

effective post-conviction counsel due to the statutory time restraints of the PCRA. The

Commonwealth argues that this Court has never suggested that a petitioner could

challenge post-conviction counsel’s performance in an untimely serial PCRA petition as

courts would lack jurisdiction to entertain the matter. Moreover, the Commonwealth

argues, the instant facts demonstrate that Appellant’s proposed equitable exception to

the PCRA’s time-bar would swallow the general rule and open the floodgates to endless

8
  With this author in dissent, a majority of this Court subsequently declared that claims
of PCRA counsel ineffectiveness may not be raised for the first time on appeal from the
denial of PCRA relief. Commonwealth v. Pitts, 981 A.2d 875, 879 n.4 (Pa. 2009)
(rejecting a petitioner’s attempt to challenge PCRA counsel’s performance for the first
time on appeal from the denial of collateral review as such claims could have been
raised in the petitioner’s response to the trial court’s Pa.R.Crim.P. 907 notice of intent to
dismiss); Commonwealth v. Colavita, 993 A.2d 874, 893 n.12 (Pa. 2010) (noting as an
alternative basis for affirming the intermediate appellate court that “claims of PCRA
counsel ineffectiveness may not be raised for the first time at the direct appeal level,
much less at the discretionary appeal level”); Commonwealth v. Jette, 23 A.3d 1032,
1044 n.14 (Pa. 2011) (citing Colavita and Pitts for the proposition that claims of PCRA
counsel ineffectiveness cannot be raised for the first time on appeal); see also
Commonwealth v. Ford, 44 A.3d 1190, 1201 (Pa. Super. 2012), alloc. denied, 54 A.3d
347 (Pa. 2012) (construing this Court’s case law to hold that “absent recognition of a
constitutional right to effective collateral review counsel, claims of PCRA counsel
ineffectiveness cannot be raised for the first time after a notice of appeal has been
taken from the underlying PCRA matter”).



                                       [J-72-2016] - 9
litigation by allowing petitioners to file serial PCRA petitions, raising a multitude of

waived issues years after final judgment, in direct contravention of the dictates of the

statute.

       Finally, the Commonwealth contends, the United States Supreme Court’s

decisions in Martinez and Trevino do not support Appellant’s position, as a change in

federal procedural law does not warrant a similar change in state procedural law;

particularly where the requested change violates a clear statutory mandate, i.e., the

timeliness requisites of the PCRA. It submits that this Court in Holmes examined the

Martinez decision and concluded that it did not require a change in post-conviction

procedures in states that preclude the presentation of ineffectiveness claims on direct

appeal, but rather created a safety valve to allow for federal review where the

underlying claim involved trial counsel ineffectiveness, and initial collateral review

counsel did not recognize it.       See Holmes, 79 A.3d at 583.           Accordingly, the

Commonwealth asks that we decline Appellant’s request to adopt an equitable

exception to the PCRA’s time-bar and affirm the trial court’s order dismissing his

petition.

       In reviewing an order denying post-conviction relief, we examine whether the trial

court's determination is supported by evidence of record and whether it is free of legal

error. Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014). Where an issue presents a

question of law, the appellate court's standard of review is de novo, and its scope of

review is plenary. Commonwealth v. Jette, 23 A.3d at 1036. Upon consideration of the

parties’ arguments, it is clear that the trial court committed no legal error in refusing to

craft an equitable exception to the statutory time restrictions contained in the PCRA and

in dismissing Appellant’s petition as untimely filed.




                                      [J-72-2016] - 10
       The PCRA provides eligibility for relief in conjunction with cognizable claims,

including claims of ineffective assistance of counsel, 42 Pa.C.S. § 9543(a)(2)(ii), and

requires petitioners to comply with the timeliness restrictions. Id. § 9545(b). As noted,

a PCRA petition, including a second or subsequent petition, must be filed within one

year of the date that judgment becomes final. Id. § 9545(b)(1). A judgment becomes

final for purposes of the PCRA “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the Supreme Court

of Pennsylvania, or at the expiration of time for seeking the review.” Id. § 9545(b)(3).

       It is well-settled that the PCRA's time restrictions are jurisdictional in nature.

Commonwealth v. Williams, 105 A.3d 1234, 1239 (Pa. 2014); Commonwealth v.

Peterkin, 722 A.2d 638, 641 (Pa. 1998). As such, this statutory time-bar implicates the

court’s very power to adjudicate a controversy and prohibits a court from extending filing

periods except as the statute permits. Commonwealth v. Fahy, 737 A.2d 214, 222 (Pa.

1999). Accordingly, the “period for filing a PCRA petition is not subject to the doctrine of

equitable tolling;” instead, the time for filing a PCRA petition can be extended only by

operation of one of the statutorily enumerated exceptions to the PCRA time-bar. Id.

       The exceptions to the PCRA time-bar are found in Section 9545(b)(1)(i)-(iii)

(relating to governmental interference, newly discovered facts, and newly recognized

constitutional rights), and it is the petitioner's burden to allege and prove that one of the

timeliness exceptions applies. Commonwealth v. Edmiston, 65 A.3d 339, 346 (Pa.

2013). Whether a petitioner has carried his burden is a threshold inquiry that must be

resolved prior to considering the merits of any claim. Id. Further, it is well-settled that

couching a petitioner's claims in terms of ineffectiveness will not save an otherwise

untimely filed petition from the application of the time restrictions of the PCRA. Id.




                                      [J-72-2016] - 11
       Applying this law to the instant case, we find that Appellant’s petition does not

satisfy the PCRA timeliness requirement as it was filed on September 30, 2013, more

than thirteen years after his judgment became final on January 10, 2000. As the one-

year time restriction was not met, we must examine whether any of the statutory

exceptions in Section 9545(b)(1)(i)-(iii) apply. We conclude that they do not. Appellant

has never asserted that the failure to raise his claims was the result of interference by

government officials. Id. § 9545(b)(1)(i). He has also failed to allege that the facts upon

which his claim were predicated were unknown to him and could not have been

ascertained upon the exercise of due diligence. Id. § 9545(b)(1)(ii). Finally, Appellant

fails to refer to any constitutional rights recognized after his conviction became final,

which were held to have retroactive application. Id. § 9545(b)(1)(iii).

       Instead, Appellant alleges that his petition should be deemed timely filed

because he is challenging the effectiveness of his original post-conviction counsel. This

contention fails as there is no statutory exception to the PCRA time-bar applicable to

claims alleging the ineffectiveness of post-conviction counsel.       The Legislature has

spoken on the requisites of receiving relief under the PCRA and has established a

scheme in which PCRA petitions are to be accorded finality. To allow Appellant, who

has already litigated twelve substantive issues in his first timely filed PCRA petition, to

raise new claims of trial counsel ineffectiveness more than a decade after his judgment

became final, directly conflicts with the legislative mandate of Section 9545(b)(1) of the

PCRA.    See Commonwealth v. Peterkin, 722 A.2d at 643 (holding that the “PCRA

places time limitations on such claims of error, and in doing so, strikes a reasonable

balance between society’s need for finality in criminal cases and the convicted person’s

need to demonstrate that there has been an error in the proceedings that resulted in his

conviction”).   The fact that Appellant frames his issues as alleging the effective




                                     [J-72-2016] - 12
assistance of PCRA counsel simply does not overcome the court’s lack of jurisdiction to

address them.

      Moreover, as noted cogently by the Commonwealth, Appellant’s reliance on

statements made by this Court in Ligons and Holmes are misplaced, as those cases did

not involve untimely filed PCRA petitions, but rather discussed the presentation of

claims alleging PCRA counsel’s ineffectiveness on appeal from the denial of relief in

connection with a timely filed PCRA petition, a practice this Court later affirmatively

rejected. See n.6, n.8, supra. This Court has never suggested that the right to effective

PCRA counsel can be enforced via an untimely filed PCRA petition.

      Finally, as the Commonwealth and the lower court recognized, the United States

Supreme Court’s decisions in Martinez and Trevino do not support adoption of an

equitable exception to the PCRA’s time-bar. As noted, the Martinez Court altered the

law applicable to federal habeas proceedings by permitting post-conviction petitioners to

have their waived claims of trial counsel ineffectiveness reviewed in federal habeas

corpus proceedings where initial post-conviction counsel was either absent or

ineffective and where state law precluded the petitioner from raising ineffectiveness

claims on direct appeal. The Trevino decision extended the Martinez holding to apply

not only in states where there is an absolute bar to presenting ineffective assistance of

counsel claims on direct appeal, but also where “the state procedural framework, by

reason of its design and operation, makes it highly unlikely in a typical case that a

defendant will have a meaningful opportunity to raise a claim of ineffective assistance of

trial counsel on direct appeal.” Trevino, 133 S. Ct. at 1921.

      These rulings were grounded upon the importance of effective assistance of

counsel at trial and the derivative importance of opportunities to litigate challenges to

trial counsel’s performance. However, as set forth by this Court in Holmes, “Martinez




                                     [J-72-2016] - 13
did not recognize a new constitutional right that the States are obliged to accommodate

in any specific fashion.” Holmes, 79 A.3d at 583. Moreover, the High Court emphasized

that its ruling did not violate any relevant statutory law. Martinez, 132 S. Ct. at 1320.

The same cannot be said in the instant case where the proposed change in procedure

would be in direct contravention of the legislatively created time-bar of the PCRA and

the limited statutory exceptions provided therein. This Court has no authority to carve

out equitable exceptions to statutory provisions and the federal jurisprudence cited by

Appellant neither requires nor authorizes our doing so.

      Accordingly, for the reasons set forth herein, we affirm the PCRA court’s order

dismissing Appellant’s PCRA petition as untimely filed.

      Chief Justice Saylor and Justices Todd, Donohue, Dougherty, and Wecht join the

opinion.




                                    [J-72-2016] - 14